Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Jacobs on April 28, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A concentration control apparatus provided to a vaporizer having a tank that contains material, a lead-out flow path for leading source gas out of the tank, the source gas resulting from vaporization of the material, and a gas supply flow path for supplying another gas different from the source gas to the lead-out flow path, the concentration control apparatus comprising: 
	a control valve that controls gas flowing through the lead-out flow path; 
	a concentration measurement mechanism that is provided in the lead-out flow path to measure concentration of the source gas contained in gas flowing through the lead-out flow path;  and 
a computer configured to
control the control valve so that a deviation between a measured concentration measured by the concentration measurement mechanism and a preset set concentration decreases; 
determine a judgement time point comprising a time point at which the gas present in a measurement part at which the concentration measurement mechanism performs the concentration measurement has been replaced with the other gas; and 
make a zero adjustment of the concentration measurement mechanism to adjust the value of the concentration measurement of the source gas in gas flowing through the lead-out flow path to be zero on a basis of an internal state in the concentration measurement mechanism at or after the judgement time point. 

2. (Currently Amended) The concentration control apparatus according to claim 1,
wherein the other gas is a carrier gas, and wherein
	the vaporizer further comprises an introduction flow path for introducing the carrier gas into the tank, 
	the gas supply flow path is a bypass flow path that bypasses the tank and connects the introduction flow path and the lead-out flow path, and 
	the computer 
	
	3. (Currently Amended) The concentration control apparatus according to claim 1,
wherein the other gas is a diluent gas, and wherein
	the gas supply flow path is a diluent gas flow path for introducing the diluent gas into the introduction flow path, and
	the computer 
	
	4. (Currently Amended) The concentration control apparatus according to claim 1, wherein the computer 
	
	5. (Currently Amended) The concentration control apparatus according to claim 4, wherein 
	the volume comprises 
a first volume inside a pipe forming the lead-out flow path, and 
a second volume of a cell into which the gas flows from inside the pipe and the concentration is measured by the concentration measurement mechanism, and 
	the computer 
	
	6. (Currently Amended) The concentration control apparatus according to claim 5, wherein the computer 
	
	7. (Currently Amended) The concentration control apparatus according to claim 5, 
wherein the computer 
	wherein the prediction expression comprises Ri = Ri-1(Exp(-Q/V * Δt))
	where Ri is the residual rate of the source gas at the second time, Ri-1 is the residual rate of the source gas before a unit time Δt, Q is a flow rate of the other gas, and V is the second volume of the cell in which the replacement with the other gas is to be performed.
	
	8. (Currently Amended) The concentration control apparatus according to claim 1, wherein 
	the concentration measurement mechanism comprises: 
		a total pressure sensor that measures a total pressure of the gas present in the measurement part; 
		a partial pressure sensor that measures a partial pressure of the source gas in the gas present in the measurement part; and 
		a concentration calculation part that, on a basis of the total pressure measured by the total pressure sensor and the partial pressure measured by the partial pressure sensor, is configured to calculate the concentration of the source gas in the gas present in the measurement part, and 
	the computer 


	9. (Currently Amended) A concentration control apparatus provided to a vaporizer having a tank that contains material, a lead-out flow path for leading source gas out of the tank, the source gas resulting from vaporization of the material, and a gas supply flow path for introducing another gas different from the source gas to the lead-out flow path, the concentration control apparatus comprising: 
	a control valve that controls gas flowing through the lead-out flow path; 
	a concentration measurement mechanism that is provided in the lead-out flow path to measure concentration of the source gas contained in gas flowing through the lead-out flow path; and 
a computer configured to 
control the control valve so that a deviation between a measured concentration measured by the concentration measurement mechanism and a preset set concentration decreases; 
determine a judgement time point comprising a time point at which a predetermined degree of vacuum is achieved in a measurement part at which the concentration measurement mechanism performs the concentration measurement; and 
make a zero adjustment of the concentration measurement mechanism to adjust the value of the concentration measurement of the source gas in gas flowing through the lead-out flow path to be zero on a basis of an internal state in the concentration measurement mechanism at or after the judgement time point.

10. (Currently Amended) The concentration control apparatus according to claim 9, wherein the concentration measurement mechanism comprises: 
	a total pressure sensor that measures a total pressure of the gas present in the measurement part; and
	a partial pressure sensor that measures a partial pressure of the source gas in the gas present in the measurement part, wherein 
the computer, on a basis of the total pressure measured by the total pressure sensor and the partial pressure measured by the partial pressure sensor, is configured to calculate the concentration of the source gas in the gas present in the measurement part, and 
the computer is configured to determine the judgement time point on a basis of the total pressure measured by the total pressure sensor.
	
	11.  (Currently Amended) The concentration control apparatus according to claim 9, further comprising 
	a pressure sensor configured to sense a low pressure, the pressure sensor being provided in the lead-out flow path, wherein 
	the computer is 
	
	12.  (Previously Presented) A zero adjustment method for a concentration control apparatus according to claim 1, the zero adjustment method comprising: 
	determining a judgement time point that is a time point at which the gas present in a measurement part at which the concentration measurement mechanism performs the concentration measurement has been replaced with the other gas; and 
	making a zero adjustment of the concentration measurement mechanism to adjust the value of the concentration measurement of the source gas in gas flowing through the lead-out flow path to be zero on a basis of an internal state in the concentration measurement mechanism at or after the judgement time point.
	
	13.  (Previously Presented) A program recording medium recorded with a concentration control apparatus program used for a concentration control apparatus according to claim 1,  the concentration control apparatus program instructing a computer to fulfill functions comprising:
	controlling the control valve so that a deviation between a measured concentration measured by the concentration measurement mechanism and a preset set concentration decreases; 
	determining a judgement time point comprising a time point at which the gas present in a measurement part at which the concentration measurement mechanism performs the concentration measurement has been replaced with the other gas; and 
	making a zero adjustment of the concentration measurement mechanism to adjust the value of the concentration measurement of the source gas in gas flowing through the lead-out flow path to be zero on a basis of an internal state in the concentration measurement mechanism at or after the judgement time point.
Allowable Subject Matter
Claims 1-13 are allowable. Claims 11-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I,II, and III, as set forth in the Office action mailed on July 23, 2021, is hereby withdrawn and claims 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an Examiner’s statement of reasons for allowance: Applicant’s December 27, 2021 amendment and arguments including the coordinated January 28, 2022 and April 28, 2022 amendments are persuasive. The Examiner’s prior art rejections under Nishizato; Hiroshi et al. (US 20170101715 A1) and Moroi; Masayuki (US 20160047047 A1) are withdrawn. The amended claims add structure and specification description for structure recited with functional descriptive language without consideration for 112(f). At least the claimed structural functional language is not taught or suggested, alone or in combination, by the closest cited prior art to Nishizato; Hiroshi et al. (US 20170101715 A1) and Moroi; Masayuki (US 20160047047 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 11-20, filed December 27, 2021, with respect to claims 1-13 have been fully considered and are persuasive. The rejections are withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited art represent the established wafer processing vapor delivery apparatus and controls therefor.
US 20200340918 A1
US 20200294820 A1
US 20200255944 A1
US 20200240015 A1
US 20200115801 A1
US 20190291144 A1
US 20190242818 A1
US 20190177850 A1
US 20190161863 A1
US 20180258530 A1
US 20170170039 A1
US 20170101715 A1
US 20170009346 A1
US 20160047047 A1
US 20150275367 A1
US 20110311725 A1
US 20070119816 A1
US 20060144338 A1
US 20050223979 A1
US 20040159005 A1
US 10983538 B2
US 10927462 B2
US 10655220 B2
US 10138555 B2
US 9970865 B2
US 9605346 B2
US 8459290 B2
US 8047510 B2
US 8026159 B2
US 7971861 B2
US 7827932 B2
US 7485189 B2
US 6752166 B2
US 6663716 B2
US 6482649 B1
US 6296711 B1
US 6224681 B1
US 6136725 A
US 6089184 A
US 6022483 A
US 6007330 A
US 5810928 A
US 5614247 A
US 5540777 A
US 5520858 A
US 5431734 A
US 5431733 A
US 5322710 A
US 5190913 A
US 5186120 A
US 5174855 A
US 4717596 A
US 4640221 A
US 4436674 A
US 4393013 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716